OPINION OF THE COURT
Memorandum.
The appeal should be dismissed, without costs, as moot.
The tenant having vacated the rent-controlled apartment at issue, pursuant to a stipulation of settlement with petitioner, this appeal has been rendered moot (see Matter of Grand Jury Subpoenas for Locals 17, 135, 257 & 608 of United Bhd. of Carpenters & Joiners of Am., AFL-CIO, 72 NY2d 307, 311 [1988]; Matter of Hearst Corp. v Clyne, 50 NY2d 707 [1980]). The exception to the mootness doctrine is not applicable here (see Wisholek v Douglas, 97 NY2d 740, 742 [2002]).
Chief Judge Lippman and Judges Pigott, Rivera, AbdusSalaam, Stein and Fahey concur.
Appeal dismissed, without costs, as moot, in a memorandum.